           Case 5:18-cr-00196-HE Document 67 Filed 12/10/18 Page 1 of 10




                I\       THE T-\ITED ST,,\TES I)ISTRICI'('()I'RT I.-OR THE

                                 \\'ESTERN DISTRIC'I OF OKI,,\HO}IA


t \t-I'ED S't.\]'ES Ot' ..{\IERIC,r.                                )
                                                                   )
                               I'lai   n   tiff.                    )
                                                                    )
                    -\'s-                                           )      \o.    CR-18-196-HE
                                                                    )
,.\\(; ELA D,.\\\'\           SH EPHERD.                            )
                                                                    )
                               Defcndant.                           )



                                                   PLr,   \ \(; ltt.l: \l F-\l'
                                                          Introduction

                    l.        This documcnt. in conjunction with a Supplemcnt filcd
contclnporancouslv undcr seal. conlains thc cntire plca agreemcnt betn'er'n dcfcndant.

Angcla Daun Shepherd" and the United Statos through its undersigncd attomcy. No othcr

agrccnrent or promisc e-xists. nor may any additional agrL-ernent be entered into unless in

rvriting and signed by all parties. Any unilatcral modification of this agreemcnt is hercby

re'jccted b-,- thc United States. This agreemcnt applics only                          to the criminal violations

ricscribcd and does not apply to any civil matlcr or any crvil forfeiture procecding cxccpt

as   spccificalll    set    forth. This agrccnrent bintls onlr the Unitcd Statcs Attome,v.,'s Office ol'

thc Wcstcrn District of Oklahoma and docs not bind any other fcdcral. statc. or local

prosccutinu. adrninislratir c. or rcgulatorl' aut horit5,. Ifdclcndanl docs not acccpt the tcrnrs

o{'this agrccnrcnt by December 3,201t1.'                    b1,   5:00 p.m., thc of'fer is ii'ithdrarvn
        Case 5:18-cr-00196-HE Document 67 Filed 12/10/18 Page 2 of 10




                                               Guilt\   Plea

                  2.     I)cfendanl asrees to cnter         a   plca of guilty to a one-count Supcrseding

Inlbnnation in Casc Number         C   It- l8-196-l'lE charging that shc knowingly and intentionall-,-

possesscd    rlith intent to distrihute a       qLrantity       of a mixture' or substancc containing         a


dctectabic amount       of    methamphetaminc.       its salts. isomers. or salts of its isomcrs.             a


Schedule    II   controlled substancc. in riolation         ol"l itle ll. Unitcd     Statcs Codc. Scctron

tt4l(a)(l). To    be found    guilty ol' r'iolating Title   2I   . United Slales Codc. Scction tt4l   (a X I ),


as charged in the Supcrseding          lnfonnalion. defendant nrust adrnit and docs admit. that: I )

she knowinglv and intcntionally possesscd a quantity                ofa nrixture or substance containing

a detectable amount of methamphetamine: 2) the substance possessc-d uas. in fact.                            a


mixture or substancc containing a dctcctable arnount                    of   rncthamphctanrine.    its   salts.

isomers, or salts of its isomers. a       Schedulc controlled           substance within rhe meaning oi'

thc laq': and 3) she possessed thc methamphct           anrr    nc uith inlcnt to distribute it.

                  1[arintum Penaltr'. Restitution. and Spccial,\ssessments

                 -1.    The maximum penalt) that could be imposcd as a rL-sult               olthis   plea is

trvcnty (20) years imprisonrrcnt or a finc              of      SI,000.000.(X),   or both such llnc       and

imprisonnrcnt. as      uell   as a lnandatorv spccial asscssment             ol   S100.(X). and a tcnn      of

supen'iscd rclcase of not less lhan three (3) ycars.

                 In adclition to thc punishrncnl describctl above, a plea of guilty can alfect

imrnigration status. If delentlarrt is not a cilizen ol'thc Unitcd Statcs. a guiltl, plca may

result in tlcportation and removal fiom thc United States, may prcvcnt her fronr cver
         Case 5:18-cr-00196-HE Document 67 Filed 12/10/18 Page 3 of 10




larvlullv rccntering or remainins in thc United Statcs, and nray result in the d.rrial ol

naturalizalion.

                  1.     In addition, the Court must ordcr the payrnent of rcstitution to any

victim(s) olthc offensc. Pursuant to l8 U.S.C. l$ 3(r63(aX3) and 3663A, thc partics further

agree thal. as pan     of thc senlcnco resulling from dcl'endant's plca, thc Court will cnter    an


ordc-r   of restilution to all victinrs of dcfcndant's reletant       conduct as dctermined bv

rclcrencc lo the Unitcd Statcs Scntencing Cuidelincs.

                  5.     Dcfendant agrees to pa1'the spccial asscssment duc the Unitcd States

to the Olfice of thc United         States Clourt Clerk immediately following scntcncing.

Defendant understands that an)'fine or rcstitution ordered by thc Court is immediatell'due

unless the Court providcs for payment on a date cerlain or in installmcnts.

                6.       For certain statutory offenses. thc Court rnust also impose a tcrm       of

supcn ised rc'lease, which defcndant     u'ill bcgin to scn'e after bcing rcleascd from custody.

For all othcr offenses, the Court may irnpose a tertn of suporvised relcase to bc scrved

lbllou'ing rclease from custody. During thc term of supen'iscd rclease. dcfendant will be

subjcct to conditions that    will include prohibitions   against violating local. state. or fcderal

lau. reporting requircments. rcstrictions on travel and residcnce. and possible testin,q for

controlled substance usc. Ifdclondant violates the conditions of lrer supcn,ised relcase. the

C'ourt may rcvokc hcr superviscd reL-asc and sentcnce hcr               to an additional lcrrn of

inrprisonmcnl. This additional tcrnr of imprisonm!'nt $ould bc scrvcd l'ithout crcdit for

thc timc dcfcndant successfully spent on supen,ised rcleasc. When combined, thc original
        Case 5:18-cr-00196-HE Document 67 Filed 12/10/18 Page 4 of 10




tcrnr of inrprisonment and any subsequent terrn of imprisonntent thc (ioun irnposes may

cxceed the stalulory nraxirnum prison term allowable for the ofl'ensc.

                                   Sentencing Guidelines

               7.     Thc parties acknowledgc that     l8 U.S.C. $ 3553(a), directs the Court

to consider ccfiain faclors in inrposing scnlcnce. inclrrdins the Scntencing Cuidelincs

prorlulgated by the Unitcd States Sentencirrg Commission. Conscqucntll'. altlrough thc

partics recognize that thc Scntencing Guidclines are onl)'adlisorv. thel have cntcred into

ccrtain stipulations and agreemcnts with respect to thc Cuidelincs. Based upon thc

inlilrmation kno\\'n lo the parties on lhe date this agrecment is excculed. thcy cxpect lo

takc. but are not limited to, the following posilions at sentcncing:

               The panies agree defendant should receive a 2Jevel dou'nu'ard adiustment

lbr acceptance of responsibility pursuant to USSG $ 3E L l(a), if shc commits no furthcr

crinres. does not falsely deny or lrivolously contest relevant conduct. and fully complics

rvith all ofthc other tenns ofthis agrecnlent. Fu(her. to tlrc cxtent thc Clourt finds dcfendant

qualifies lor that 2-lcvcl dou'nu,ard adjustnrcnt and USSG $       3El.l(b) is applicable,        the

govcmmcnt agrees to mor,e for the additional I -lcvel dou nrvard adjustment of .\ 3E     I   .   1(b).

il'dcfendant accepts thc terms of this plea agrcemcnt hy the dcadline cstahlished in

Paragraph l.

               The pa(ies further agrcc and stipulate that lhe amount of methamphctanrinc

attributabl.' to thc defcndarrt is approxirnatcly 24 pounds ol'rnethamphctaminc.




                                               -l
         Case 5:18-cr-00196-HE Document 67 Filed 12/10/18 Page 5 of 10




                 Apart fronr any erpressed agreements and stipulations. the parties rcsen'e lh!-

righl   1o advtrcale   for, and present cvidence rclcvant to. other guidcline adjustrrcnts          and

scntL'ncing laclors lor consideration by the U.S. Probation Office and the Coun.

                The partics have cntcred into this plea agrcement under the provisions ol'

RuI". I l(c)( I XA)    & (B).   Defendant acknou ledses and understands that the ('ourt is not

bound by, nor obligated to accept. these stipulations. agrecments. or recomntendations of

thc United States or dcl'cndant. And. even           il   the Coun rejects onc or rnorL' of thesc

stipulations. agreements, or recomnlcndations. that fact alone u,ould not allow dcfendant

to rvithdrau hcr plea of guilty. Upon defendanl's signing ol'this plea agreement. theUnitcd

Statcs intends to end its investigation of the allcgations in the Suporseding Information as

to dcfcndant. cxcept insofar as required to prepare for further hearings in this                   casc,

including but not limitcd to sentcncing, and to prosccute othcrs.               if   any. involved in

dcl'cndant's conduct. The Unitcd States agrees                to cnd any investigation directcd
spccifically at the foregoing stipulalions. agrccn)ents. or rccommendations           as to   dclendant.

I'louever.   suh-ic'ct to thc tcrms and conditions   olthis plea   agreemL-nt (panicularly the Plea

Supplement). the United States expressly reserves the right to take positions lhat deviatc

from the forcgoing stipulations. agrcsments. or recommerrdations in thc event that material

crcdible evidcnce requiring such a deviation is discovcred during the coursc                      of   its

invcstigation subsequcnl        to thc signing of this       agrccrnent   or   arises ironr sourcos

intlcpcndent of the Unit.-d States. includins thc U.S. Probation Office.




                                                 s
          Case 5:18-cr-00196-HE Document 67 Filed 12/10/18 Page 6 of 10




                   \\'aiver of Risht to Appeal and Brinq EpI!41CIdLeE4!!q!!-srl

                   lt.       Dcfcndant undcrstands that thc Clourt u,ill consider those factors in I ll

U.S.t'.   .s   3553(a) in detennining hcr sc'nlence. De'ttndant also understantis thal th!'C-ourt

hasjurisdiction and authority to impose any sentencc u'ithin thc statutory maximum for thc

oflensc(s) to rvhich she is plcading           guilty. Dcfcndant further   understands that 28 U.S.C.

\ ll9l. and l{J U.S.C. { 3742. give her the right lo appcal the judgnrent and sentcncc
irnposed by tlrc-        Court. .{cknou4edging all this" and in exchange for thc promises          and

concc'ssions made by the Unitcd Statcs in this plca agreement. dcfendant knou'ingly and

voluntarily waivcs thc following rights:

                             a.     I)efendant uaives her right to appcal her guilty plca. and an1

othcr aspect of her convicrion, including but not limited 10 any rulings on pretrial

supprcssion motions or any othcr prctrial dispositions of motions and issucs:

                             b.     [xcept as stated imnrcdiately bclow. defendant waives her

right to appeal hcr sentencc as imposud by the Court. including any restilulion. and thc

manncr in which the sentencc is determincd.            Ifthc   scntence isabovethe advisory guidclinc

rangc detemrincd by the Court lo apply to her case. this u'aiver does not include thc

dcfcndant's right lo appeal specifically the substanlivc reasonablcness of her sentence:

                            c.      Delcndant u,aivcs hcr ri-uht to collaterally challcnge or nlovc

to nrodify (under 2tl U.S.C.          .s   2255, I tl U.S.C. $ 35t12(c)(2). or any othcr ground) her

conviction       or   scntence. including any restitution. cxcept         \\'ilh respccl to claims of

inclltctive     assistance   ol counscl.




                                                       6
          Case 5:18-cr-00196-HE Document 67 Filed 12/10/18 Page 7 of 10




                 Defc'ndant acknorvlcdgcs that these u'aivers rcmain               in full ellccl and   are


enforccablc. cvcn        illhc Court rcjects   onc or more of thc positions of thc Unitcd States or

del'endant set {brth in paragraph 7.

                9.         Except as stated inrmediately belou'. thc United Statr.'s agre'cs to *'aive

its right undcr    lti   U.S.C. S 3'142 to appcal the sentcncc imposed by the ('ourt and the

manner     in *,hich the     sentence u'as dctcrmined.      If thc scntence is below the advisory
guideline rangc clcterrnined by thc Courl to apply to lhis casc. this rvaiver docs not include

the right of thc United States to appeal specifically thc substantive rcasonableness of

the sentence-

                              \\'aiver of F0lA and Priva cr' ..\ct Ri gh t s

                 l().      Defendant rraircs      all rights.   r.r'hcthcr asserted    dircctll or hv     a


rcpresentativc.   10   request   ofor rcccive fronl any department or agency ofthe Unitcd States

any records pertaining to the investigalion or prosccutjon of this case. including but not

lirnited to rccords that defendant mav scck undcr the Frcctlonr o{'lnformation Act.             ,5   U.S.C.

     552. or thc Privac-v Act of 1974.5 U.S.C. $ 522a.
"s

                                      Oblisations of Defendanl

                 ll.       Defendant shall conrmit no furthcr crimes.              It is undcrstood that.
should dcfendanl commit any lunher crimes or should                     it   be determined that she has

knorvingly givcn Ialse. incomplete. or rnislcading testimony or information. or should shc

othcr$'ise violatc any provision ol'this agreement. thc United Stales nta1, dcclare this

agreement null and void and prosccute clefendant                lor   an1, and   all her fcdcral criminal

i'iolations, including perjury and obslruction ofjusticc. Any prosecution u,ithin the scope


                                                     1
        Case 5:18-cr-00196-HE Document 67 Filed 12/10/18 Page 8 of 10




of this invcstigation thal is not tinrc-ban'cd by thc applicable slalulc ol'limitations on the

datc of th.' si-uning of this agreement rlay' be brought against delerrdant. notu'ithstandtng

the cxpiration of thc statutc of limitations betwcen thc signing of this agreemenl and the

commcnccmcnt of that prosecution. Dclbndant hercby u'aives all dcfcnses bascd tln the

statute ol'linlitarions with respect to any prosecution that is not tinre-barred on thc datc that

this agrccment is signcd.

               12.    Thc parties also rccognize that if the Court dctcrnrines defendant has

violatcd any provision of lhis a*srcenrcnt or authorizcs defendant to u'ithdrail fronl her

knowing and r.oluntary guilty plea entcrcd pursuanl lo this agrecmcnl: (a) all writtcn or

oral statemcnts madc by dcfcndant lo the Court or to federal or other desi,qnatcd la*'

enforccmcnt agents. any tcslimony givcn by defendant belbre a grand.iury or othcr tribunal.

whether bcfore or after thc signing olthis agreement. and any leads from those statcments

or tcstimony. shall be adnrissible in evidence in any criminal procceding brought against

defendanll and (b) del'endant shall assc( no claim undcr the United Slates Constitution.

any statute. Federal Rulc of Criminal Procedure I I (f). Fcdcral Rulc ol Evidencc        -1 I   0. or

any othcr f'cderal rule or law that those statements or any lcads lit)ni those statcments

should bc suppresscd. Delcndant knorvingly and voluntarily waivcs tlre rights clcscribed

in lhis paragraph as of thc time she sisns this agreemcnt.




                                               S
        Case 5:18-cr-00196-HE Document 67 Filed 12/10/18 Page 9 of 10




                                'I he ()bligations ol'thc fJnited Sl:rtes

               I   3.   l   l delendant !'ntcrs   a plca   ol
                                                                -uuilty
                                                                          as clc'scribed abor c and   fulll   mccts

all obligations undcr this agreenrcnt. the United States will rnovc to disnriss at sentencirrg

the lndictment returncd on Jull' 17.2018. and she q,ill nol b. funher prosecuted b1'the

Unitcd States Attorncy's Office lbr rhe Westcrn District ol Oklahorna tor any crirncs

relalcd to her participation in drug trafficking on or aboul June 22. 2018. This agreerncnt

does not provide any protection against prosccution fbr any crinrc not specificalll'

described above.

               14. lt is understood          thal thc sentence to l:c imposed upon defendanr                     is

within thc sole discrclion of the Court. The United States does not makc any promise or

reprcsentation as to u'hat sentencc defendanl rvill receive. The United Statr--s resen'es lhe

right to inform the Probation Office and the Court of the nalure and extent of defendant's

activities rvith respect to this case and all othcr activities of dclendant rvhich the Unitc.d

Statcr dcems rele[ant to sentencing.

                                              Sisnatures

              15.       I3y signing this agrecmcnt. defendant acknowledgcs that she                            has

discusscd its terms with hcr auorncy and undcrstands ancl acccpts thosc tonns. Furthcr,

defe'ntlant ackrou'lcdrcs thaf this document. in conjunction riith the Plca Supplcmcnt filctl

contcnrporaneously uncler scal. contains the only tcrms of'lhc agrccmcnt conccrning hcr




                                                     9
          Case 5:18-cr-00196-HE Document 67 Filed 12/10/18 Page 10 of 10




 pl!'a of guilt)' in this casc. and that thcrc arc no other deals. hargains. aglcements. ()r

understandings s'hich rnodity or altcr thesc lcrnts.

                   Darc.l   rhisthay    of   be-(rcG:rr-l      0 I 8.




                                                       IIOBERT J. TI1OF,STER
,\PPRO\'ED:                                            l:irst Assistanl L.S. Attonrcl


 luJ
                            v/t
         C,t /,tt + o;4-fl/-rt-<z                          ll'ilil,rfu>J ,(fuu'tt
\/IRGMA L.I]INL-:S                                     NICHOLAS J. PATTI'RSON
I)cputy' Chief, Crirninal Division                     Assistanl U.S. Attorncy
                                                       I l0Park Avenue. Suite .l(X)
                                                       Oklahoma Cit5,. 0klahorna 73 102
                                                       (-{05 ) 55-3-tt7(X)   (Olllcc)
                                                       (405) 553-88lltl (Fax )
                                                       n icholas               sdo.j.gov


                                                                                 t,
      C         D-{,\\'N SIII:P}I tlD                  EDDIE D. VALDEZ
I)c       anI                                          .\1lorner. for Defendant




                                                 t()
